DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicants arguments dated 29 December 2021.  Claims 1, 3, 5, and 7 -13 are pending in the application.  Claims 1, 3, and 10 have been amended.  Claims 11-13 are new.  Claims 2, 4, and 6 are cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japan Application No. 2020-026161was received on 04 March 2021 as required by 37 CFR 1.55.

Drawings
The drawings filed on 08 February 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US PGPub 2013/0033537 A1).
With regard to Claim 1, Suzuki discloses a printing apparatus (Abstract; ¶0002; Fig. 1) comprising: 
a conveyance unit capable of conveying a printing medium in a conveyance direction (Abstract); 
a printing head (Fig. 1; print head 2) configured to eject ink toward a printing medium that is conveyed in the conveyance direction (Fig. 1; ¶0028); and
a platen (Figs. 1, 3; platen 3) having a first region and a second region downstream of the first region in the conveyance direction (Figs. 1, 3; unlimited numbers of regions and positions in conveyance direction possible), facing the printing head (Figs. 1, 3) and configured to support a printing medium (Figs. 1, 3; ¶0024); 
wherein, in a case of cleaning the platen (¶0031) by a cleaning sheet in which a first crease and a second crease upstream of the first crease in the conveyance direction are formed (conveyance direction from right to left; see Fig. 1 and Fig. 3 below), the conveyance unit conveys the cleaning sheet so that the cleaning sheet moves back and forth in the conveyance direction with the first crease in contact with the first region and the second crease in contact with the second region (¶0011-0012; 0031, 0037, sheet is reciprocated at least once; see Fig. 3 below; all creases in contact with multiple regions each reciprocation of the sheet).

    PNG
    media_image1.png
    350
    547
    media_image1.png
    Greyscale


With regard to Claim 3, Suzuki further discloses an edge sensor (sensor 11; Figs. 1-2; ¶0042-0049) capable of detecting passage of a leading edge and a tailing edge of the cleaning sheet (sensor 11; Figs. 1-2, 4; ¶0027; ¶0042-0049), wherein  the conveyance unit moves the first crease back and forth in the first region based on a position where the edge sensor detects the leading edge of the cleaning sheet and the conveyance unit moves the second crease back and forth in the second region based on a position where the edge sensor detects the tailing edge of the cleaning sheet (¶0042-0049, sheet is reciprocated back and forth with fold on the platen based on the sensing of the leading and trailing edge of the sheet; Fig. 4).

Suzuki further discloses wherein in the conveyance direction, the first region is an upstream region of the platen (Fig. 3; ¶0046, 0056), and the second region is a downstream region of the platen and includes an overlap region overlapping with the first region (Fig. 3; ¶0046, 0056).

With regard to Claim 8, Suzuki further discloses wherein the cleaning sheet is a sheet of paper usable as a printing medium on which to print an image (¶0028), and the first crease and the second crease are formed by a user folding the sheet of paper (¶0033; Fig. 3).

With regard to Claim 9, Suzuki further discloses wherein the conveyance unit conveys the cleaning sheet using a roller placed upstream of the platen and a roller placed downstream of the platen in the conveyance direction (Fig. 3; conveyance rollers 8 and 9; ¶0046).

With regard to Claim 10, Suzuki discloses a cleaning method for cleaning a platen in an inkjet printing apparatus that includes a conveyance unit capable of conveying a printing medium in a conveyance direction (Figs. 1, 4-5; Abstract); a printing head (printing head 2) configured to eject ink toward a printing medium that is conveyed in the conveyance direction (Fig. 1; ¶0028); and the platen (Figs. 1, 3; platen 3) having a first region and a second region downstream of the first region in the conveyance direction (Figs. 1, 3; unlimited numbers of regions and positions in conveyance direction possible), facing the printing head (Figs. 1, 3)  and configured to support a printing medium (Figs. 1, 3; ¶0024), the cleaning method comprising causing, in a case of cleaning the platen by a cleaning sheet in which a first crease and a second crease upstream of the first crease in the conveyance direction are formed (conveyance direction from right to left; see Fig. 1 and Fig. 3 below), the conveyance unit to convey the cleaning sheet so that the cleaning sheet moves back and forth in the conveyance direction with the first crease in contact with the first region and thereafter moves back and forth with the second crease in contact with the second region (¶0011-0012; 0031, 0037, sheet is reciprocated at least once; see Fig. 3 below; all creases in contact with multiple regions each reciprocation of the sheet).

    PNG
    media_image1.png
    350
    547
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 5 is that applicants claimed invention includes a printing apparatus wherein the platen has a groove portion extending in a direction that intersects with the conveyance direction, and in the conveyance direction, the first region is an upstream region relative to the groove portion, and the second region is a downstream region relative to the groove portion.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 11 is that applicants claimed invention includes a printing apparatus wherein the platen has a groove portion extending in a direction that intersects with the conveyance direction, and in the conveyance direction, the first region is an upstream region relative to the groove portion, and the second region is a downstream region relative to the groove portion.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 12-13 are allowed because they depend from claim 11.

Response to Arguments
Applicant's arguments, see pages 7-9, filed 29 December 2021 with respect to the rejection(s) of claim(s) 1 and 10 under 35 U.S.C. 102(a)(1), have been fully considered, but they are not found persuasive. 
Re. Claims 1 and 10: Applicant argues that the cited reference of Suzuki does not teach a first reciprocation and thereafter a second reciprocation, but instead (according to applicant), teaches a simultaneous reciprocation of a first crease in a second region and second crease in a first region (Applicant pg. 9, ¶1-2).   However, the Examiner respectfully disagrees.  Suzuki explicitly discloses multiple reciprocations, i.e. reciprocating the creased sheet more than once.  Thus, even if a simultaneous reciprocation of a first and second crease takes place in a first reciprocation, Suzuki clearly teaches where a second crease is in contact with the second region in an n+1 reciprocation from the first reciprocation.  Thus, examiner finds applicants arguments not to be persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853